DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
Regarding Claim 1, Benoit (US 2015/0229475), Lee (US 2017/0244703), Salmela (US 2016/0294819), and Ramalingam (US 9,397,989) do not teach, alone nor in combination,
a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, causing the communication device to:
establish a first wireless connection with a first external device via the first wireless interface; and
supply a first public key that is a public key of the communication device and specific information to the first wireless interface,
the first public key and the specific information being sent to the first external device by using the first wireless connection via the first wireless interface;
in a case where a first authentication request in which the first public key is used is received from the first external device via a second wireless interface among the one or more wireless interfaces after the first public key and the specific information have been sent to the first external device:
send a first authentication response that is a response to the first authentication request to the first external device via the second wireless interface;

in a case where the first connection information is received from the first external device, establish, according to a first connection scheme, the second wireless connection between the communication device and the second external device via the second wireless interface by using the first connection information; and
in a case where a specific signal including the specific information is received from the first external device via a third wireless interface among the one or more wireless interfaces after the first public key and the specific information have been sent to the first external device,
establish, according to a second connection scheme different from the first connection scheme, a third wireless connection between the communication device and the first external device via the third wireless interface.
Claim 9 is allowable for similar reasons as claim 1.
Regarding Claim 10, Benoit (US 2015/0229475), Lee (US 2017/0244703), Salmela (US 2016/0294819), and Ramalingam (US 9,397,989) do not teach, alone nor in combination, the computer-readable instructions, when executed by a processor of the first external device, cause the first external device to:
establish a first wireless connection with a communication device via the first wireless interface;

in a case where the public key and the specific information are received from the communication device, determine which of a second wireless connection and a third wireless connection is to be established;
in a case where it is determined that the second wireless connection is to be established:
send an authentication request in which the public key is used to the communication device via a second wireless interface among the one or more wireless interfaces;
in a case where the authentication request is sent to the communication device, receive an authentication response that is a response to the authentication request from the communication device via the second wireless interface; and
in a case where the authentication response is received from the communication device, send connection information to the communication device via the second wireless interface, the connection information being for establishing the second wireless connection according to a first connection scheme between the communication device and the second external device, wherein in the communication device, the second wireless connection is established between the communication device and the second external device by using the connection information in a case where the connection information is received from the first external device; and

send a specific signal including the specific information to the communication device via a third wireless interface among the one or more wireless interfaces; and
establish, according to a second connection scheme different from the first connection scheme, the third wireless connection via the third wireless interface between the communication device and the first external device after the specific signal has been sent to the communication device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/EUGENE YUN/           Primary Examiner, Art Unit 2648